Motion Granted; Order filed December 8, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00889-CV
                                    ____________

                         BANDALI DAHDAH, Appellant

                                            V.

          NADIM ZABANEH AND BASIMA ZABANEH, Appellees


                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-27555

                                       ORDER

      On November 19, 2015, appellant, who is appearing pro se, filed a timely
motion in this court challenging the trial court’s November 17, 2015, ruling
sustaining a contest to his affidavit of indigence. See Tex. R. App. P. 20.1(j)(1),
(2). When a motion to review the trial court’s ruling on indigence is filed, the trial
court clerk and the court reporter must prepare, certify, and file the record of the
hearing on the contest to the claim of indigence within three days after the motion
is filed. See Tex. R. App. P. 20.1(j)(3).
      The trial court clerk filed a record on November 24, 2015. The record
reflects a hearing was held on the contests to appellant’s affidavit of indigence on
November 13, 2015. No record of the hearing was filed.

      Under the unambiguous language of Texas Rule of Appellate Procedure
20.1(j), if the appellate court does not deny a motion under Rule 20.1(j) within 10
days after the motion is filed, this motion is granted by operation of law. Tex. R.
App. P. 20.1(j)(4). If the court reporter does not file the hearing record within 10
days after the filing of the motion, as in this case, this court has no ability to review
the merits of the motion, and the motion is granted by operation of law regardless
of whether the motion has merit. Tex. R. App. P. 20.1(j)(4). This new rule places a
heavy burden on the trial court clerk and the court reporter to act expeditiously in
preparing, certifying, and filing the hearing record. If they fail to do so, then under
the applicable procedure, this court has no ability to review the merits of the
motion.

      More than 10 days have passed since the motion was filed and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs.

      Therefore, we ORDER the Harris County District Clerk to prepare, certify,
and file the appellate record without the advance payment of costs. See Tex. R.
App. P. 20.1(k). The court reporter has notified this court that no reporter’s record
was taken in the underlying case. The record will be due in this court 30 days from
the date of this order.

                                    PER CURIAM